                                                            Case 2:20-cv-02149-KJD-NJK Document 22 Filed 05/06/21 Page 1 of 4




                                                  1 CHRISTENSEN JAMES & MARTIN, CHTD.
                                                    Kevin B. Christensen, Esq. (175)
                                                  2
                                                    Evan L. James, Esq. (7760)
                                                  3 Daryl E. Martin, Esq. (6735)
                                                    7440 W. Sahara Ave.
                                                  4 Las Vegas, NV 89117
                                                    Tel. (702) 255-1718
                                                  5 Fax: (702) 255-0871
                                                    Email: kbc@cjmlv.com, elj@cjmlv.com, dem@cjmlv.com
                                                  6 Attorneys for Jeff Corbett, John Jenkins,
                                                    Scott Murray and David Newton
                                                  7
                                                                                 UNITED STATES DISTRICT COURT
                                                  8
                                                                                        DISTRICT OF NEVADA
                                                  9
7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                     Jeff Corbett, an individual; John Jenkins, an   CASE NO.: 2:20-cv-02149-KJD-NJK
                                                 10
                                                     individual; Scott Murray, an individual; and
     PH: (702) 255-1718 § FAX: (702) 255-0871
      CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                                     STIPULATION AND ORDER TO
                                                 11 David Newton, an individual,                     AMEND DISCOVERY DEADLINES
                                                 12                                 Plaintiffs,
                                                                                                     (FIRST REQUEST)
                                                 13 vs.

                                                 14   Public Employees’ Retirement System, ex rel.
                                                      State of Nevada; Las Vegas Metropolitan Police
                                                 15   Department, a political subdivision of the State
                                                      of Nevada; and Does I-X, inclusive,
                                                 16
                                                      Defendants.
                                                 17

                                                 18

                                                 19         Pursuant to Local Rule 26-3, Plaintiffs and Defendant Las Vegas Metropolitan Police
                                                 20 Department (“LVMPD”) (collectively the “Parties”), acting through their respective counsel of

                                                 21 record, respectfully submit this Stipulation and Order representing their first request to extend

                                                 22 discovery deadlines.

                                                 23 I.      BACKGROUND
                                                 24         Plaintiffs have asserted various causes of action claiming that LVMPD paid improper
                                                 25 wages to the Plaintiffs and misclassified certain work hours performed by Plaintiffs, allegedly

                                                 26 resulting in lower than lawful pension accounts in Plaintiffs’ names with the Public Employees’

                                                 27
                                                 28
                                                                                                Case 2:20-cv-02149-KJD-NJK Document 22 Filed 05/06/21 Page 2 of 4




                                                                                      1 Retirement System (“PERS”). Claims asserted against PERS are presently stayed. The Parties

                                                                                      2 agree that the deadlines adopted by the Court should be revised to permit completion of further

                                                                                      3 discovery needed for the Parties to prepare reasonably comprehensive dispositive motions. The

                                                                                      4 Parties seek an amended discovery cut-off date of August 31, 2021 (a 90 day extension).

                                                                                      5 II.      DISCOVERY COMPLETED
                                                                                      6          1.     On January 4, 2021, Defendant LVMPD timely served its initial Disclosure of
                                                                                      7 Witnesses and Documents, identifying approximately eight (8) potential witnesses and

                                                                                      8 approximately 225 pages of documents.

                                                                                      9          2.     On January 12, 2021, Plaintiffs timely served their initial Disclosure of Witnesses
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10 and Documents, identifying approximately fifteen (15) potential witnesses and approximately
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 375 pages of documents.

                                                                                     12          3.     On March 12, 2021, Plaintiffs sent to LVMPD their initial set of written discovery
                                                                                     13 requests, consisting of nine (9) interrogatories and three (3) document production requests.

                                                                                     14          4.     On April 12, 2021, Plaintiffs sent to LVMPD their second set of written discovery
                                                                                     15 requests, consisting of four (4) admissions requests, eight (8) additional interrogatories, and four

                                                                                     16 (4) additional document production requests.

                                                                                     17          5.     On April 13, 2021, counsel for the Parties discovered that they had
                                                                                     18 miscommunicated regarding the initial written discovery requests sent by Plaintiffs, and they

                                                                                     19 agreed to treat that same date, April 13, 2021, as the service date for both sets of written

                                                                                     20 discovery served by Plaintiffs on LVMPD as of that date.

                                                                                     21          6.     On May 5, 2021, counsel for the Parties discussed the status of LVMPD’s
                                                                                     22 responses to the first and second set of discovery requests served by Plaintiffs, at which time

                                                                                     23 counsel for LVMPD requested additional time to complete the responses. Counsel for Plaintiffs

                                                                                     24 approved the request.

                                                                                     25          7.     The Parties anticipate working cooperatively to identify the witnesses from whom
                                                                                     26 live deposition testimony will be sought.

                                                                                     27 III.     DISCOVERY REMAINING
                                                                                     28
                                                                                                                                         -2-
                                                                                                Case 2:20-cv-02149-KJD-NJK Document 22 Filed 05/06/21 Page 3 of 4




                                                                                      1          Plaintiffs intend to carefully review the yet-to-be-served responses of LVMPD and will
                                                                                      2 thereafter identify the subjects about which additional fact discovery must be completed, and will

                                                                                      3 (with input from LVMPD) determine who will be identified as Rule 30(b)(6) deponents to speak

                                                                                      4 on behalf of LVMPD. LVMPD intends to conduct depositions of the Plaintiffs, potentially

                                                                                      5 depose third parties and, if necessary, serve written discovery.

                                                                                      6   IV.    REASONS FOR THE REQUESTED EXTENSIONS OF TIME
                                                                                      7          As stated above, a miscommunication occurred between counsel for the Parties, which
                                                                                      8 led to a delayed service date of the first set of written discovery served by Plaintiffs. LVMPD has

                                                                                      9 requested additional time to finalize responses to pending requests and Plaintiffs have granted
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10 the additional time requested. Plaintiffs intend to review LVMPD’s written discovery responses
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 before making further decision relating to discovery.

                                                                                     12          The Parties are working diligently to identify key issues on which fact discovery must yet
                                                                                     13 be completed, and to identify the deponents from whom live testimony will be required. Given

                                                                                     14 the nature of the remaining discovery and the respective caseloads of counsel for the Parties, the

                                                                                     15 additional discovery cannot be completed before the existing deadline of June 2, 2021, which is

                                                                                     16 less than four weeks from the filing date of this Stipulation.

                                                                                     17   V.     PROPOSED DISCOVERY SCHEDULE
                                                                                     18          The Parties propose that the discovery period approved by the Court be extended by
                                                                                     19 ninety (90) days to permit completion of fact discovery. The Parties propose that other deadlines

                                                                                     20 be extended in a similar fashion, as follows:

                                                                                     21

                                                                                     22                                       CURRENT
                                                                                                  EVENT                                         PROPOSED DEADLINE
                                                                                                                              DEADLINE
                                                                                     23
                                                                                                  Close of discovery          06/02/2021        08/31/2021
                                                                                     24
                                                                                                  Final Date to file motions
                                                                                     25           to amend pleadings or      03/04/2021         Expired/No Extension
                                                                                                  add parties
                                                                                     26
                                                                                                  Initial expert disclosure   04/03/2021        Expired/No Extension
                                                                                     27

                                                                                     28
                                                                                                                                         -3-
                                                                                                   Case 2:20-cv-02149-KJD-NJK Document 22 Filed 05/06/21 Page 4 of 4




                                                                                      1             Rebuttal expert
                                                                                                                                 05/03/2021        Expired/No Extension
                                                                                                    disclosure
                                                                                      2
                                                                                                    Dispositive motions          07/02/2021        09/30/2021
                                                                                      3
                                                                                                                                                   10/30/2021 or 30 days following entry of
                                                                                      4             Joint pretrial Order         08/01/2021        an order denying dispositive motions,
                                                                                                                                                   whichever is later
                                                                                      5
                                                                                                   This request for an Amended Scheduling Order is not sought for any improper purpose or
                                                                                      6
                                                                                          for the purpose of delay. Rather, the additional time requested in this Stipulation will enable the
                                                                                      7
                                                                                          Parties to complete the discovery needed for the Parties to brief the Court in dispositive motions
                                                                                      8
                                                                                          and to prepare this Case for trial. The Parties respectfully submit that the reasons set forth above
                                                                                      9 constitute good cause for the extended deadlines they are requesting.
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                                   IT IS SO STIPULATED.
                                                                                     11
                                                                                          CHRISTENSEN JAMES & MARTIN                          MARQUIS AURBACH COFFING
                                                                                     12
                                                                                          By:       /s/ Daryl E. Martin                       By:       /s/ Nick D. Crosby
                                                                                     13         Daryl E. Martin, Esq. (NV Bar 6735)                 Nick D. Crosby, Esq. (NV Bar 8996)
                                                                                                7440 W. Sahara Avenue                               10001 Park Run Drive
                                                                                     14         Las Vegas, Nevada 89117                             Las Vegas, Nevada 89145
                                                                                                Email: dem@cjmlv.com                                Email: ncrosby@maclaw.com
                                                                                     15         Tel. (702) 255-1718                                 Tel. (702) 382-0711
                                                                                                Fax: (702) 255-0871                                 Fax: (702) 382-5816
                                                                                     16         Attorneys for Jeff Corbett, John Jenkins,           Attorneys for Las Vegas Metropolitan
                                                                                                Scott Murray and David Newton                       Police Department
                                                                                     17
                                                                                          DATED: May 6, 2021                                  DATED: May 6, 2021
                                                                                     18

                                                                                     19

                                                                                     20
                                                                                                   IT IS SO ORDERED.
                                                                                     21
                                                                                                          May 7, 2021 day of
                                                                                                   DATED this                                                    , 2021.
                                                                                     22

                                                                                     23

                                                                                     24                                                     UNITED STATES MAGISTRATE JUDGE

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                                             -4-
